Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN)

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) (this “Amendment”),
dated as of October 2, 2015, is between ELIZABETH ARDEN, INC., a Florida
corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the “Bank”).

RECITALS:

A. The Borrower and the Bank have entered into that certain Credit Agreement
(Second Lien) dated as of June 12, 2012 (as amended by that certain First
Amendment to Credit Agreement (Second Lien) dated as of February 11, 2013, that
certain Second Amendment to Credit Agreement (Second Lien) dated as of
January 16, 2014, that certain Third Amendment to Credit Agreement (Second Lien)
dated as of March 28, 2014 and as the same may be further amended or otherwise
modified, the “Agreement”).

B. The Borrower has requested that the Bank amend certain provisions of the
Agreement and the Bank has agreed to do so on and subject to the terms set forth
herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE I.

Definitions

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Agreement,
as amended hereby.

ARTICLE II.

Amendments

Section 2.1 Amendments to Section 1.01 of the Agreement.

(a) The following definitions are hereby added to Section 1.01 of the Agreement
in alphabetical order to read in full as follows:

“Applicable Margin” means, with respect to either Type of Loan, the applicable
margin (expressed in basis points) in the column below for the applicable Type
of Loan and opposite the Debt Service Pricing Ratio set forth in the table below
that corresponds with the actual Debt Servicing Pricing Ratio set forth in the
certificate most recently delivered by the Borrower pursuant to Section 5.01(c)
of the Revolving Credit Agreement:

 

Tier    Debt Service Pricing
Ratio    LIBOR Loans      Base Rate Loans  

I

   Greater than or equal
to 1.00:1.00      300.0         150.0   

II

   Less than 1.00:1.00      500.0         350.0   

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 1



--------------------------------------------------------------------------------

Each Applicable Margin shall be determined by reference to Tier II for the
period from the Fourth Amendment Effective Date until the first business day of
the month following the day when the certificate required in connection with the
monthly financial statements is delivered under Section 5.01(c) of the Revolving
Credit Agreement for each month end which corresponds with the end of each
fiscal quarter end, beginning with such financial statements delivered for the
month ended as of September 30, 2015. On such date, each Applicable Margin shall
change in accordance with the Debt Service Pricing Ratio set forth therein and
the table set forth above. Thereafter, each Applicable Margin shall change
commencing on the first business day of the month following the date when a
certificate required by Section 5.01(c) of the Revolving Credit Agreement is
delivered, such change to be made in accordance with the Debt Service Pricing
Ratio set forth therein and the table set forth above; provided, however, if any
certificate is not received by the date required by Section 5.01(c) of the
Revolving Credit Agreement, the Applicable Margins shall revert to Tier II until
delivery of the next certificate. If it is ever subsequently determined that
such financial statements did not accurately report the information necessary to
determine the Debt Service Pricing Ratio and as a result thereof, the Debt
Service Pricing Ratio utilized to determine the Applicable Margin was not
correct and resulted in the Applicable Margin being different than it should
have been if the Debt Service Pricing Ratio was accurately determined, the
Borrower shall pay to the Bank the amount that would have been due (or,
alternatively, the Bank shall reimburse the Borrower for the amount of any
excess) under the terms hereof if the Debt Service Pricing Ratio was calculated
correctly. A certificate of the Bank setting forth the amount or amounts
(including a reasonably detailed calculation thereof) of any such difference
shall be delivered to the Borrower and the Borrower shall pay the Bank (or the
Bank shall reimburse the Borrower) the amount shown as due on any such
certificate within 10 days after receipt thereof.

“Debt Service Pricing Ratio” means the “Debt Service Pricing Ratio” as defined
in the Revolving Credit Agreement.

“Fourth Amendment Effective Date” means October 2, 2015.

(b) The definition of “Commitment Fee Rate” contained in Section 1.01 of the
Agreement shall be deleted in its entirety.

(c) The following definitions contained in Section 1.01 of the Agreement are
amended and restated in their entirety to read in full as follows:

“Commitment” means the obligation of the Bank to make advances of funds to the
Borrower under Section 2.01 hereunder in the aggregate principal amount not to
exceed $25,000,000 outstanding at any time.

“Termination Date” means October 15, 2016.

Section 2.2 Amendment to Section 2.01 of the Agreement. Section 2.01 of the
Agreement is hereby amended and restated in its entirety to read in full as
follows:

Section 2.01 Commitments to Lend. For the period from the Effective Date to and
including the Fourth Amendment Effective Date, the Bank agrees, on the terms and
conditions set forth in this Agreement, to make a single advance to the Borrower
in an amount not to exceed the Commitment. Notwithstanding anything herein to
the contrary, as of the first business day following the Fourth Amendment
Effective Date, the Borrower shall not be permitted to request further advances,
and the Bank shall not be required to make further advances, in each case under
this Section 2.01. Each advance under the Loan shall be made in Dollars.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 2



--------------------------------------------------------------------------------

Section 2.3. Amendments to Section 2.06 of the Agreement. Section 2.06 of the
Agreement is hereby amended as follows:

(a) Subsection (a) of Section 2.06 of the Agreement is hereby amended by
replacing the reference therein to “one and three-quarters percent (1.75%)” with
a reference to “the Applicable Margin”.

(b) Subsection (b) of Section 2.06 of the Agreement is hereby amended by
replacing the reference therein to “three and one-quarter percent (3.25%)” with
a reference to “the Applicable Margin”.

Section 2.4. Deletion of Section 2.12 of the Agreement. Section 2.12 of the
Agreement is hereby deleted in its entirety from the Agreement.

Section 2.5. Amendment to Section 4.04(d) of the Agreement. Section 4.04(d) of
the Agreement shall be amended and restated in its entirety to read in full as
follows:

(d) [Intentionally omitted.]

Section 2.6. Amendment to Section 4.06 of the Agreement. Section 4.06 of the
Agreement shall be amended and restated in its entirety to read in full as
follows:

Section 4.06 Subsidiaries. Each of the Subsidiaries is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and has all
corporate, limited liability or limited partnership powers, as applicable, and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except to the extent that all failures
to comply with the foregoing would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect. As of the Effective Date, all the
Borrower’s Subsidiaries are reflected on Schedule 4.06.

ARTICLE III.

Conditions Precedent

Section 3.1. Conditions. The effectiveness of Article II of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a) The Borrower shall have requested one or more Loans from the Bank so that
the aggregate principal amount of Loans outstanding under the Agreement shall be
$25,000,000 as of the Fourth Amendment Effective Date;

(b) The Bank shall have received this Amendment duly executed by the Borrower;

(c) The Bank shall have received a security agreement, in form and substance
reasonably satisfactory the Bank, granting a Lien to the Bank in the Curve Marks
(the “Curve Security Agreement”). As used herein, “Curve Marks” means the
trademarks, trade names, service marks and trademark applications and
registrations for the Curve brand and certain other assets solely related to
such trademarks, trade names, service marks and trademark applications and
registrations acquired by the Borrower from Liz Claiborne, Inc., L.C. Licensing,
Inc. and Liz Claiborne Cosmetics, Inc. (collectively, the “Liz Claiborne
Parties”) pursuant to that certain Amendment to License Agreement dated as of
August 10, 2011, by and among the Liz Claiborne Parties, Juicy Couture, Inc.,
Lucky Brand Dungarees, Inc. and the Borrower, as further described in the Curve
Security Agreement;

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 3



--------------------------------------------------------------------------------

(d) The Bank shall have received an amended and restated promissory note payable
to the Bank in the amount of the Commitment, after giving effect to this
Amendment, duly executed and delivered by the Borrower;

(e) The Bank shall have received such documents and certificates as the Bank or
its counsel may reasonably request relating to the organization, existence and
good standing of Borrower and the authorization of the transactions contemplated
by this Amendment and the Curve Security Agreement, all in form and substance
satisfactory to the Bank and its counsel;

(f) The Borrower shall have paid or reimbursed the Bank for (i) all fees and
other amounts due and payable on or prior to the Fourth Amendment Effective
Date, including, without limitation, all fees owed to the Bank or its affiliates
in connection with the execution of this Amendment and (ii) all reasonable fees
and expenses of the Bank and its affiliates in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
reasonable fees, disbursements and other charges of the Bank’s counsel;

(g) The representations and warranties contained herein and in all other Loan
Documents (other than Section 4.04(c) and Section 4.10 (solely with respect to
Section 4.04(c) of the Revolving Credit Agreement) of the Agreement), as amended
hereby, shall be true and correct in all material respects (which materiality
exception will not apply to representations qualified by materiality standards)
as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to an earlier date (which
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(h) No Default shall exist.

ARTICLE IV.

Miscellaneous

Section 4.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The Borrower
and the Bank agree that the Agreement as amended hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

Section 4.2. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank as follows: (a) no Default exists; and (b) after giving
effect to this Amendment, the representations and warranties set forth in the
Loan Documents (other than Section 4.04(c) and Section 4.10 (solely with respect
to Section 4.04(c) of the Revolving Credit Agreement) of the Agreement) are true
and correct in all material respects (which materiality exception will not apply
to representations qualified by materiality standards) on and as of the date
hereof with the same effect as though made on and as of such date except with
respect to any representations and warranties limited by their terms to an
earlier date (which representations and warranties are true and correct in all
material respects as of such earlier date).

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 4



--------------------------------------------------------------------------------

Section 4.3. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment, and no investigation by the Bank or any closing
shall affect the representations and warranties or the right of the Bank to rely
upon them.

Section 4.4. Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.

Section 4.5. Expenses of Bank. To the extent set forth in Section 8.03 of the
Agreement, the Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the Bank in connection with the preparation, negotiation,
and execution of this Amendment, including, without limitation, the reasonable
costs and fees of the Bank’s legal counsel.

Section 4.6. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 4.7. Applicable Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York other than those conflict
of law provisions that would defer to the substantive laws of another
jurisdiction. This governing law election has been made by the parties in
reliance (at least in part) on Section 5-1401 of the General Obligations Law of
the State of New York, as amended (as and to the extent applicable), and other
applicable law.

Section 4.8. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Bank, the Borrower, and their respective successors
and assigns, except the Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Bank. Any
assignment in violation of this Section 4.8 shall be void.

Section 4.9. Effectiveness; Counterparts. This Amendment shall become effective
when the Bank shall have received this Amendment duly executed by the Borrower
and the Bank. This Amendment may be executed in one or more counterparts and on
telecopy or other electronic counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic communication
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 4.10. Effect of Waiver. No consent or waiver, express or implied, by the
Bank to or for any breach of or deviation from any covenant, condition or duty
by the Borrower shall be deemed a consent or waiver to or of any other breach of
the same or any other covenant, condition or duty.

Section 4.11. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 5



--------------------------------------------------------------------------------

Section 4.12. ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.

[Signature Pages Follow]

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN), Page 6



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

ELIZABETH ARDEN, INC., as the Borrower By:  

/s/ Marcey Becker

 

Marcey Becker, Senior Vice President,

Finance & Corporate Development

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) -
ELIZABETH ARDEN, INC.]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (formerly JPMorgan Chase Bank), as the Bank By:  

/s/ Christy L. West

  Christy L. West, Authorized Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT (SECOND LIEN) -
ELIZABETH ARDEN, INC.]